Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 9-14, 17, 19-23 are allowed.  The prior art discloses method to genetic polymorphisms associated with rheumatoid arthritis, methods of detection and uses thereof as taught by (Cargill 2017/0029889) and clinical dashboard user interface system and method as taught by (Amarasingham 2014/0074509) and clinical predictive and monitoring system and method as taught by (Amarasingham 2013/0262357). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 a “ A disease development risk prediction system comprising: a processor; a memory storing instructions executable by the processor to: generate combination data by combining at least two different types of receipt data using a combination key, wherein the receipt data includes an insured person number for an insured person which was converted using a predetermined method and birth year of the insured person, and wherein the combination key combines the converted insured person number and the birth year; generate a machine learning prediction model predicting a risk of the insured person of developing a predetermined disease using generated combination data; and apply the machine learning prediction model to the generated combination data for the insured person to predict the risk of the insured person of developing the predetermined disease wherein the receipt data is any of: medical receipt data indicating a receipt for a medical act; and dispensing receipt data indicating a receipt for a dispensing act, the processor generates the combination data using at least the medical receipt data and the dispensing receipt data, the processor excludes, from the generated combination data, data of the insured person who developed the predetermined disease before or in a predetermined year, the processor generates the machine learning prediction model for predicting the risk of the insured person developing the predetermined disease for a first time, using the combination data from which the data of the insured person has been excluded, the processor adds, to the generated combination data, an attribute indicating whether the insured person developed the predetermined disease in or after a year following the predetermined year, the processor generates the machine learning prediction model, using the added attribute as an objective variable and information from the predetermined year backward included in the combination data as an explanatory variable, and the processor predicts the risk of the insured person developing the predetermined disease for the first time, using the generated machine learning prediction model.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626